          Case 2:17-cv-00152-GMS Document 231 Filed 02/23/19 Page 1 of 3




 1   James J. Belanger, No. 011393
     J. BELANGER LAW PLLC
 2   PO Box 447
 3   Phoenix, Arizona 85280-0447
     (602) 224-0999
 4   jjb@belangerlaw.com
 5
     Spencer G. Scharff, No. 028946
 6   SCHARFF PLC
     502 W. Roosevelt Street
 7   Phoenix, Arizona 85003
 8   (602) 739-4417
     spencer@scharffplc.com
 9
     Attorneys for Defendant
10
     Charles Langley
11
                        IN THE UNITED STATES DISTRICT COURT
12
13                               FOR THE DISTRICT OF ARIZONA

14   Laney Sweet, an individual, et al.,     NO. CV-17-00152-PHX-GMS
15                                           LEAD CASE
                             Plaintiff,
16                                           CONSOLIDATED WITH:
     v.                                      No. CV-17-00715-PHX-GMS
17
18   City of Mesa, et al.,                   NOTICE OF SERVICE OF
                                             DISCOVERY
19                           Defendants.
20   Grady Shaver, et al.
21
                             Plaintiff,
22
23   v.

24   City of Mesa, et al.,
25                           Defendants.
26
27
28
        Case 2:17-cv-00152-GMS Document 231 Filed 02/23/19 Page 2 of 3




 1         Defendant Charles Langley gives notice that he has served upon all counsel via
 2   electronic mail—pursuant to the parties’ Rule 5(b)(2)(E) agreement—on February 22,
 3
     2019, the following documents:
 4
           1.     Defendant Langley’s Fourth Supplemental Disclosure Statement.
 5
 6
 7   Respectfully submitted this 23rd day of February 2019.
 8
 9
                                                    SCHARFF PLC
10
                                             By:    /s/ Spencer G. Scharff
11                                                  Spencer G. Scharff
12
                                                    James J. Belanger
13                                                  J. BELANGER LAW PLLC
14
                                                    Attorneys for Defendant
15                                                  Charles Langley
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
        Case 2:17-cv-00152-GMS Document 231 Filed 02/23/19 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on February 23, 2019, I electronically transmitted the above
 3   document to the Clerk’s office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to all CM/ECF registrants.
 5
 6   /s/ Spencer G. Scharff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
